Citation Nr: 1023910	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  08-00 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to October 
1962.  

This matter is before the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  The Veteran testified before the undersigned at a 
Board hearing at the RO in April 2010.  A transcript is of 
record and has been reviewed.  

The Veteran has submitted new evidence in the form of 
research regarding the USS Ranger.  He also submitted a 
waiver of his right to initial RO consideration of this 
evidence, dated in April 2010.  38 C.F.R. §§ 19.9, 20.1304(c) 
(2009).  


FINDING OF FACT

The Veteran has been diagnosed with PTSD as the result of a 
personal assault during his active duty service; there is 
credible supporting evidence of record to support his claimed 
in-service stressor.  


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, PTSD was incurred 
during active military service.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 
4.125 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  In this case, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated during active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  The burden typically cannot be met by 
lay testimony because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Service connection for PTSD requires medical evidence of a 
current diagnosis of PTSD, credible supporting evidence that 
the claimed in-service stressor(s) occurred, and a link 
between the current diagnosis and the claimed in-service 
stressor(s).  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 
10 Vet. App. 128 (1997).  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b).  

Analysis

The Veteran contends that he developed PTSD as a result of 
military sexual trauma and due to witnessing several 
accidents aboard the USS Ranger.  In a January 2005 stressor 
statement, the Veteran recounted an incident where the 
Veteran witnessed a propeller aircraft decapitate a shipmate 
aboard the USS Ranger.  The Veteran also stated that he 
witnessed two planes collide mid-air and felt partially 
responsible for this because he had instructed the pilots 
regarding altitude.  

The Board first notes that the evidence does not show, nor 
does the Veteran report, that he engaged in combat with the 
enemy.  According to his DD Form 214, he did not serve in a 
period of conflict and was not awarded any combat medals or 
decorations, and his military occupational specialty was 
listed as a sheet metal worker and aircraft apprentice.  For 
these reasons, the Board finds that the Veteran did not 
engage in combat with the enemy within the meaning of 
38 U.S.C.A. § 1154(b).  Accordingly, his statements and 
testimony concerning the reported stressors may not be 
accepted, standing alone, as sufficient proof of their 
occurrence.  Therefore, independent evidence is necessary to 
corroborate his statement as to the occurrence of the claimed 
stressors.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  

With regard to the personal assault in service, the Veteran 
indicated that he was the victim of sexual trauma by a staff 
sergeant who befriended him soon after he received his orders 
to the USS Ranger.  According to the Veteran in a June 2005 
submission, the sergeant told the Veteran he would teach him 
about safety on the flight deck.  The sergeant was a member 
of the firefighting crew and was over six feet in height and 
200 pounds.  The Veteran was five foot seven and less than 
130 pounds; his service treatment records confirm this.  

During the Board hearing, the Veteran reported that the first 
sexual assault occurred about one month into his deployment.  
In April 1960, service treatment records show that the 
Veteran sought treatment for flank pain.  During the Board 
hearing, the Veteran related this treatment to the ongoing 
assaults.  He reported that he was assaulted by this sergeant 
on many occasions, and it eventually stopped approximately in 
the middle of 1961.  The Veteran also stated that, because of 
the trauma, he went absent without leave (AWOL) on a trip to 
his grandparents' house, but his grandmother convinced him to 
return to the military.  Accordingly, the Board will address 
the issue of whether service connection for PTSD is warranted 
based on in-service personal assault.    

VA has defined personal assault very broadly to include an 
event of human design that threatens or inflicts harm.  
Examples of personal assault include rape, physical assault, 
domestic battery, robbery, mugging, stalking and harassment.  
See VA Adjudication Procedure Manual M21-1MR, Part III, 
Subpart iv., Ch. 4, Section H, part 30(a) (Aug. 1, 2006); VA 
Adjudication Procedure Manual M21-1MR, Part IV, Subpart ii., 
Ch. 1, Section D, part 17(a), (c) (Dec. 13, 2005).  

As the Veteran has claimed that he was sexually assaulted by 
a superior, the Board will consider the provisions of 
38 C.F.R. § 3.304(f)(4), which provides that PTSD based on a 
personal assault in service permits evidence from sources 
other than a Veteran's service records to corroborate his or 
her account of the stressor incident.  

However, the Veteran's claim has been repeatedly denied on 
the basis that there was insufficient evidence to corroborate 
the claimed stressor.  As the Veteran's stressor is related 
to personal assault, there are special evidentiary standards 
that apply to corroboration of the stressor.  In this case, 
the evidence that can be considered includes, but is not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request to transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(4).  

In this case, the Veteran submitted several consistent 
statements regarding the nature of the sexual trauma in 
service.  Moreover, the Board acknowledges that he is 
competent to report the event because this requires only 
personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  Further, service personnel records confirm that the 
Veteran served on the USS Ranger for most of his active duty 
service.  

Moreover, with regard to his statements that he went AWOL as 
a means of dealing with the trauma and that he was 
reprimanded for this, the Board notes that service personnel 
records contain an Enlisted Performance Record, which shows 
that the Veteran received non-judicial punishment in December 
1959 while stationed on the USS Ranger.  The date of the 
offense was November 21, 1959, shortly after his arrival on 
the USS Ranger.  He was sentenced to five days of 
confinement.  Further, his performance record does show a 
slight drop in military behavior during his first few months 
on the USS Ranger, as his representative indicated during the 
Board hearing.  

Further, the Veteran has been diagnosed with PTSD based upon 
military sexual trauma.  The August 2007 VA examiner 
diagnosed the Veteran with PTSD secondary to childhood trauma 
and military sexual trauma.  The examiner deferred an opinion 
pending verification of a military sexual trauma stressor.  
Further, a licensed clinical psychologist who treated the 
Veteran at the VAMC, in a March 2006 letter, stated that she 
concurs with the diagnosis of PTSD resulting from experiences 
in the military.  The Board notes that, for PTSD claims based 
on personal assault, an after-the-fact medical opinion can 
serve as the credible supporting evidence of the reported 
stressor.  See Patton v. West, 12 Vet. App. 272, 280.  
    
The Board finds there is credible supporting evidence of 
record which corroborates the Veteran's claimed stressor.  
See Suozzi v. Brown, 10 Vet. App. 307, 311 (1997) (holding 
that corroboration does not require 'that there be 
corroboration of every detail including the appellant's 
personal participation in the identifying process').  

The August 2007 VA examination report found that the Veteran 
met the criteria for a diagnosis of recurrent major 
depression and borderline personality disorder.  The Board 
has considered Clemons v. Shinseki, 23 Vet. App. 1, (2009) 
(the Board must broadly construe claims, and in the context 
of psychiatric disorders must consider other diagnoses for 
service connection when the medical record so reflects).  
Here, the Board has considered the Veteran's other diagnoses 
but finds that the only psychiatric disorder that has been 
related by competent medical evidence to military service is 
PTSD.  


ORDER

Entitlement to service connection for PTSD is granted.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


